UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-53181 SOLERA NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 02-0774841 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 319 S. Sheridan Blvd. Lakewood, CO 80226 303-209-8600 (Address and telephone number of principal executive offices and principal place of business) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date:As of May 10, 2012, 2,553,671 shares of the registrant’s common stock, $0.01 par value, were issued and outstanding. FORM 10-Q SOLERA NATIONAL BANCORP, INC. INDEX PAGE INTRODUCTORY NOTE.CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION AND RISK FACTORS 3 PART I -FINANCIAL INFORMATION 4 ITEM 1. FINANCIAL STATEMENTS (unaudited) 4 Balance Sheets as of March 31, 2012 and December 31, 2011 4 Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2012 and 2011 5 Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2012 and 2011 6 Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 7 UNAUDITEDCONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 40 ITEM 4. CONTROLS AND PROCEDURES 40 PART II -OTHER INFORMATION 41 ITEM 1. LEGAL PROCEEDINGS 41 ITEM 1A. RISK FACTORS 41 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 41 ITEM 4. MINE SAFETY DISCLOSURE 41 ITEM 5. OTHER INFORMATION 41 ITEM 6. EXHIBITS 41 SIGNATURES 42 EXHIBIT INDEX 43 2 INTRODUCTORY NOTE.CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION AND RISK FACTORS This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 about Solera National Bancorp, Inc. (the “Company”) and our subsidiary, Solera National Bank (the “Bank,” collectively with the Company, sometimes referred to as “we,” “us” and “our”) that are subject to risks and uncertainties. Forward-looking statements include information concerning future financial performance, business strategy, projected plans and objectives. Statements preceded by, followed by or that otherwise include the words “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “may increase,” “may fluctuate” and similar expressions of future or conditional verbs such as “will,” “should,” “would,” and “could” are generally forward-looking in nature and not historical facts. Actual results may differ materially from those projected, implied, anticipated or expected in the forward-looking statements.Readers of this quarterly report should not rely solely on the forward-looking statements and should consider all uncertainties and risks throughout this report. The statements are representative only as of the date they are made, and Solera National Bancorp, Inc. undertakes no obligation to update any forward-looking statement. These forward-looking statements, implicitly and explicitly, include the assumptions underlying the statements and other information with respect to the Company's beliefs, plans, objectives, goals, expectations, anticipations, estimates, financial condition, results of operations, future performance and business, including management's expectations and estimates with respect to revenues, expenses, return on equity, return on assets, efficiency ratio, asset quality and other financial data and capital and performance ratios. Although the Company believes that the expectations reflected in the forward-looking statements are reasonable, these statements involve risks and uncertainties that are subject to change based on various important factors, some of which are beyond the control of the Company. The following factors, among others, could cause the Company's results or financial performance to differ materially from its goals, plans, objectives, intentions, expectations and other forward-looking statements: ● management of Solera National Bank may be unable to limit credit risk associated with our loan portfolio, which would affect the Company’s profitability; ● general economic conditions in the U.S. and within our market area may be less favorable than expected, causing an adverse impact on our financial performance; ● the Company is subject to extensive regulatory oversight, which could restrain our growth and profitability; ● the Company could facepotential regulatory actions if we fail to comply with our Consent Order; ● interest rate volatility could adversely impact our business; ● the Company may not be able to raise additional capital on terms favorable to us; ● the Company continues to hold other real estate owned which has led to increased operating costs and vulnerability to declines in real estate values; ● the liquidity of our common stock is affected by its limited trading market; and ● the Company faces competition from a variety of competitors. For a discussion of these and other risks and uncertainties that could cause actual results to differ from those contained in the forward-looking statements, see “Risk Factors” in Item 1A of the Company’s 2011 Annual Report filed on Form 10-K with the SEC, which is available on the SEC’s website at www.sec.gov. All forward-looking statements are qualified in their entirety by this cautionary statement, and the Company undertakes no obligation to revise or update this Quarterly Report on Form 10-Q to reflect events or circumstances after the date hereof.New factors emerge from time to time, and it is not possible for us to predict which factors, if any, will arise.In addition, the Company cannot assess the impact of each factor on the Company’s business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (unaudited) Solera National Bancorp, Inc. Balance Sheets as of March 31, 2012 and December 31, 2011 (unaudited) ($ in thousands, except share data) March 31, December31, ASSETS Cash and cash equivalents $ $ Interest-bearing deposits with banks Investment securities, available-for-sale Gross loans Net deferred expenses/(fees) 1 (77 ) Allowance for loan and lease losses (1,077 ) (1,067 ) Net loans Federal Home Loan Bank (FHLB) and Federal Reserve Bank stocks Bank-owned life insurance — Other real estate owned Premises and equipment, net Accrued interest receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Noninterest-bearing demand $ Interest-bearing demand Savings and money market Time deposits Total deposits Securities sold under agreements to repurchase and federal funds purchased Accrued interest payable 62 56 Accounts payable and other liabilities FHLB advances Total liabilities $ $ COMMITMENTS AND CONTINGENCIES (see Note 10) STOCKHOLDERS’ EQUITY Common stock, $0.01 par value; 5,000,000 shares authorized; 2,553,671 shares issued and outstanding $
